DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR WITH AN OUTER SHIELDING SHELL ROTATIVELY COUPLED TO AN INNER SHIELDING SHELL--.
Claim Objections
Claims 18-19 are objected to because of the following informalities:  In claim 18, the word “first-rear” should read --front-rear--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With regard to claim 16, it is unclear how there can be a second vertical plane without a first vertical plane.
With regard to claim 17, it is unclear how there can be second pins and a second soldering point without first pins and a first soldering point, respectively.  
Allowable Subject Matter
Claims 1-15 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Bandoh teaches, as shown in figures 2-6: “An electrical connector 12, mated with a mating connector and mounted on a circuit board 26, the electrical connector 12 comprising: an insulating body 32; a plurality of terminals 30, fixed to the insulating body 32, wherein each of the terminals 30 has a contact portion 30d and a conducting portion 30a-c located behind the contact portion 30d, the contact portion 30d is in electrical contact with the mating connector, and the conducting portion extends out of the insulating body 32 and is in electrical contact with the circuit board 26; a grounding shell 34, provided to wrap outside the insulating body 32; and a shielding shell 36, rotating relative to the insulating body 32 between a closed position and an open position, wherein a first end (left end of 36 in figure 6) of the shielding shell 36 is electrically conductively connected with the grounding shell 34”. 
Bandoh does not teach: “wherein when the shielding shell is at the closed position, a second end of the shielding shell is electrically connected with at least one grounding medium, and the grounding medium is mounted on and electrically conductively connected with the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        April 6, 2021
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831